IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                               No. 00-30339
                             Summary Calendar



                               JOSEPH BRUNO,

                                                    Plaintiff-Appellant,

                                    versus

                    WITCO CORPORATION; JOSEPH DALEY,

                                                   Defendants-Appellees.


               Appeal from the United States District Court
                   for the Eastern District of Louisiana
                               (99-CV-2354-D)


                             October 27, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Joseph Bruno sued Witco Corporation and Joseph Daley for

fraudulent misrepresentation.         Bruno asserts that the district

court:    erred in dismissing Daley as fraudulently joined, finding

no possibility of recovery against him; erred in granting summary

judgment in favor of Witco; and abused its discretion by denying

Bruno’s motion to extend deadlines.

     In    a    previous   action   against    Witco,   Bruno   served   as

plaintiffs’ counsel.       Those plaintiffs sued Bruno for malpractice,

following summary judgment being granted defendants on the basis

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
that causation was not established.              Bruno filed only one expert

report within the deadline set by the district court.                 Prior to the

dismissal of that action, Bruno took the deposition of Daley, as

Witco’s corporate representative.

     In the case at hand, Bruno maintains that, had Daley not

provided   fraudulent      testimony,       he   would   have   had    sufficient

evidence   to     obtain   expert   testimony       establishing       causation.

However, even assuming Bruno’s assertion is correct, he would not

have been allowed to file additional expert reports because he

failed to timely file a memorandum in opposition to defendant’s

motion in limine to strike expert witnesses.

     The deadline for filing expert reports was 9 December 1992.

On 7 January 1993, Witco filed a motion in limine to strike expert

witnesses.      Bruno deposed Daley on 8 January 1993.           On 28 January

1993, the district court granted Witco’s motion in limine, because

Bruno failed to timely file an opposing memorandum.

     Summary judgment is proper if, viewing the record in the light

most favorable to the non-movant, there is no material fact issue

and the movant is entitled to judgment as a matter of law.                 FED. R.

CIV. P. 56; see, e.g., Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986).        Pursuant to this standard and our

requisite de novo review of the record, Bruno has failed to

establish causation in this action.

     In sum, we conclude that the district court did not err in

dismissing the claim against Daley as fraudulently joined and in

granting summary judgment for Witco. Furthermore, we find that, in

the light of Bruno’s failure to conduct any discovery in the case

                                        2
at hand, it was not an abuse of discretion for the court to deny

Bruno’s   motion   for   an   extension.   Accordingly,   we   AFFIRM,

essentially for the reasons stated by the district court.      Bruno v.

Witco Corp., No. 99-2354 (E.D. La. Mar. 9, 2000) (minute entry

explaining summary judgment and denial of extension); Bruno v.

Witco Corp., No. 99-2354 (E.D. La. Oct. 12, 2000) (minute entry

denying motion to remand).

                                                          AFFIRMED




                                    3